Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
Applicant argues “The cited combination of references does not teach or suggest causing, based on an association of compensation information with the at least a portion of the closed caption data, output of audio associated with the at least a portion of the closed caption data”. Applicant goes on to argue “The Office’s attempt to substitute the phrase ‘an association of compensation information’ with ‘event’ is unsupported by the cited references. An event is completely different than an ‘association’ between two types of information, and thus one is not a substitute for the other…The Office fails to cite from Lemelson ‘an association of compensation information’ with any kind of information. Lemelson merely adjusts frequencies without any reference to any kind of condition or association of compensation information with any information”. 
	Applicant’s invention deals with determining specific portions of closed captioning data that a hearing impaired user has difficulty hearing, such as a specific frequency, problem sounds, and/or words. The system modifies the audio for that specific portion of audio data so that the user can properly hear it. For example, a compensating audio sound may be generated for identified problem words. The compensating audio sound may comprise a lower frequency than an associated identified problem word. 
	Examiner’s base reference, Newell (9998794), discloses based on a triggering event such as user confusion, a portion of the corresponding closed captioning stream is analyzed (col. 25, lines 47-67). The user may not understand some portion of the audible dialog of the media content (col. 4 , lines 50-67). Attributes of the content that are causing confusion are identified, and clarifying supplemental information related to that specific content is presented (col. 5, lines 40-67). Supplemental information associated with the closed caption data is provided to the user (col. 9, lines 40-45, lines 57-67). 
Therefore, Newell teaches all of the claim limitations of independent claims 1, 9, and 17 except determining based on a user setting associated with a hearing impairment, at least a portion of content, and causing, based on an association of compensation information, output of audio associated with the portion. 
	Examiner’s secondary reference, Lemelson (2005/0086058), discloses selectively adjusting the frequency for a portion of content a user cannot properly hear. For a hearing impaired person, the equalization/compensation function 24 allows individual frequencies to be adjusted that pose a problem for the hearing impaired person ([0063]).  Equalization is used to provide a flat response but also provide a response that amplifies and attenuates the necessary frequencies providing a hearing impaired individual with the proper frequency characteristics to compensate for the hearing impairment. For example, a person with high frequency loss has the upper frequencies boosted for compensation of the impairment ([0076]).  
As such, the combination of the two references teach all of the claimed features. The references are being applied under §103, and need not each disclose all of the claimed limitations. As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. As to Applicant’s arguments that there was no motivation to combine references, the motivation was provided as set forth in the rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 - 24 is/are directed to the abstract idea relating to certain methods of organizing human activity in that they modify select audio for a hearing impaired user.  Specifically, the claims are directed determining closed caption data associated with a content asset, determining, based on a user setting associated with a hearing impairment, at least a portion of the closed caption data, and 
causing, based on an association of compensation information with the at least a portion of the closed caption data, output of audio associated with the at least a portion of the closed caption data (Specification: [0013]). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are steps that are well-known routine and conventional implemented on a computer and do not add meaningful limits to practicing the abstract idea.
Claim 1 (and similarly claims 9 and 17) recites a method for a user determining select closed captioning words that a viewer has trouble hearing based on the viewer profile, and reading out those specific words to the viewer.  These steps describe the concept of collecting viewership information, analyzing it and modifying results, which corresponds to concepts identified as abstract ideas, such as collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group.  The concept of claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the concept of Claim 1 of analyzing viewer data and modifying it is an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 9 additionally recites the device comprises processors and a memory to perform the steps and claim 17 recites a computing device configured to perform the steps.  These elements are all recited at such a high level of generality and amount to generic computer components performing well-understood, routine, and conventional activities such as data retrieval and processing. Merely utilizing computing devices to retrieve and process the viewership data does not impose a meaningful limit on the computer implementation of the abstract idea alone, and involve retrieving, comparing and transmitting various viewership data, all steps which could be performed by a generic programmed computer or mentally by a human being.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 2 – 8 (and similarly claims 10 – 16 and 18 – 24) recite the same abstract idea of Claim 1 (and 9 and 17, respectively).  The claims recite additional elements what the compensation information comprises, output of the audio comprises, etc. These elements merely recite more abstract steps of the abstract idea identified in Claim 1 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.
Claims 1-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell (9998794) in view of Lemelson (2005/0086058).

As for claims 1, 9, and 17, Newell discloses a method comprising: 
determining closed caption data associated with a content asset (“…a portion of the closed captioning stream is analyzed”; col. 25, lines 47-67); 
determining, based on an event (user confusion), at least a portion of the closed caption data (Based on a triggering event (user confusion), a portion of the close captioning stream is analyzed. The user may not understand some portion of the audible dialog of the media content; col. 25, lines 47-67); and 
causing based on an event associated with the portion of closed caption data, output of audio associated with the at least portion of the closed caption data (Attributes of the content that are causing confusion are identified, and clarifying supplemental information related to the specific content is presented. Supplemental information associated with the closed caption data is provided to the user; col. 9, lines 40-45, lines 57-67).
However, Newell fails to disclose:
Determining, based on a user setting associated with a hearing impairment, at least a portion of content;
causing, based on an association of compensation information, output of audio associated with the portion. 
In an analogous art, Lemelson discloses:
Determining, based on a user setting associated with a hearing impairment, at least a portion of content (Selectively adjusts frequency for portion of content user cannot hear properly; [0063], [0076]);
causing, based on an association of compensation information, output of audio associated with the portion (For a hearing impaired person, the equalization/compensation function allows individual frequencies to be adjusted that pose a problem for the person. Equalization is used to provide a flat response but also provide a response that amplifies and attenuates the necessary frequencies providing a hearing impaired individual with the proper frequency characteristics to compensate for the hearing impairment. For example, a person with high frequency loss has the upper frequencies boosted for compensation of the impairment; [0063], [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newell’s invention to include the abovementioned limitation, as taught by Lemelson, for the advantage of improving speech intelligibility.


 As for claims 2, 10, and 18, Lemelson discloses wherein the compensation information comprises an indication to perform modifying a sound (For a hearing impaired person, the equalization/compensation function allows individual frequencies to be adjusted that pose a problem for the person; [0063], [0076]). 

As for claims 3, 11, and 19, Lemelson discloses wherein the compensation information comprises one or more of: an input parameter of a process to modify the audio ([0018], [0023], [0040], [0063], [0076], [0093]).

As for claims 4, 12, and 20, Lemelson discloses wherein causing the output of the audio comprises or modifying at least a portion the audio based on the compensation information ([0063], [0076]).  

As for claims 5, 13, and 21, Lemelson discloses wherein determining at least a portion of the closed caption data comprises determining that the closed caption data comprises one or more of a word or set of characters associated with the hearing impairment ([0021], [0063], [0076]).

As for claims 6, 14, and 22, Lemelson discloses wherein determining at least a portion of the closed caption data comprises determining, based on analyzing characters in the closed caption data, one or more characters, syllables, or words associated with the hearing impairment.  ([0021], [0063], [0076]).

As for claims 7, 15 and 23, Newell discloses wherein determining closed caption data associated with the content asset comprises accessing the closed caption data in a closed caption stream (310 – fig. 3).

As for claims 8, 16, and 24, Newell further comprising: 
determining an estimated time associated with the audio that correlates to a portion of the closed caption data identified as problematic (“…a portion of the closed captioning stream is analyzed”; col. 25, lines 47-67); and 
applying, based on the estimated time associated with the audio, a corrective action associated with the content asset to one or more of modify, select, or generate the audio (Supplemental information associated with the close caption data is provided to the user; col. 9, lines 40-45, lines 57-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421